
	
		II
		111th CONGRESS
		1st Session
		S. 358
		IN THE SENATE OF THE UNITED STATES
		
			January 30, 2009
			Mr. Cornyn (for himself,
			 Mr. Lieberman, Mr. Pryor, and Mrs.
			 McCaskill) introduced the following bill; which was read twice and
			 referred to the Committee on Armed
			 Services
		
		A BILL
		To ensure the safety of members of the
		  United States Armed Forces while using expeditionary facilities,
		  infrastructure, and equipment supporting United States military operations
		  overseas. 
	
	
		1.Short titleThis Act may be cited as the
			 Ensuring Safe Facilities and Equipment
			 for American Troops Overseas Act.
		2.Certification of safety of expeditionary
			 facilities, infrastructure, and equipment supporting United States military
			 operations overseas
			(a)Certification requiredIn order to ensure the safe utilization by
			 the Armed Forces of expeditionary facilities, infrastructure, and equipment
			 supporting United States military operations overseas, the Secretary of Defense
			 shall certify to the congressional defense committees, by not later than 60
			 days after the date of the enactment of this Act, that each of the following
			 actions have been accomplished:
				(1)That generally accepted industry standards
			 for the safety of personnel are incorporated into military regulations
			 establishing requirements for facilities, infrastructure, and equipment,
			 including standards with respect to fire protection and structural integrity,
			 and standards with respect to electrical systems, water treatment, and
			 telecommunication networks.
				(2)That each contract or task or delivery
			 order carried out for the construction, installation, repair, maintenance, or
			 operation of expeditionary facilities for the Armed Forces overseas
			 incorporates generally accepted industry standards for the safety of personnel
			 utilizing such facilities.
				(3)That the standards required under
			 paragraphs (1) and (2) apply in all current and future United States military
			 operations overseas.
				(b)Congressional
			 defense committees definedIn this section, the term
			 congressional defense committees has the meaning given that term
			 in section 101(a)(16) of title 10, United States Code.
			
